Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jon A. Birmingham. The application has been amended as follows:

Claim 43 (Currently Amended):  A system for preparing a potable beverage from a capsule using a fluid supplied under pressure into the capsule, the system comprising:
a beverage preparation device comprising an enclosing member for receiving the capsule, wherein the enclosing member comprises a fluid supply for supplying a fluid under pressure into the capsule, wherein the beverage preparation device further comprises a closing member for closing the enclosing member of the beverage preparation device, wherein the enclosing member of the beverage preparation device further comprises an annular element having a central annular element axis and a free contact end;
a capsule containing a substance for the preparation of a potable beverage by at least one of extracting and dissolving the substance by the fluid supplied under pressure into the capsule by the fluid supply of the beverage preparation device, wherein the capsule comprises an aluminum capsule body having a central capsule body axis, said aluminum capsule body being provided with a bottom, a side wall and an outwardly extending flange, wherein the outwardly extending flange comprises a curled outer edge, the capsule further comprising an aluminum cover attached to the outwardly extending flange, the aluminum cover hermetically closing the capsule, wherein the capsule further comprises a sealing member at the outwardly extending flange for providing a fluid sealing contact with the enclosing member of the beverage preparation device if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device, wherein the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged between the enclosing member and the closing member of the beverage preparation device, wherein the sealing member comprises a separate crushable element provided on the surface of the outwardly extending flange opposite the aluminum cover, said separate crushable element not being integrally formed together with the aluminum capsule body and wherein the sealing member is positioned between, and spaced from, the free end of the side wall of the aluminum capsule body and an inner edge of the curled outer edge of the outwardly extending flange and wherein the separate crushable element is made of aluminum, and wherein the separate crushable element has a void disposed between the flange and an uppermost portion of the separate crushable element, opposite the flange, and wherein the separate crushable element undergoes plastic deformation when subject to fluid sealing contact with the enclosing member.

The following is an examiner’s statement of reasons for allowance:
Allowance of claims 43-51, 53, 55-66, and 68-82 is indicated because: 
The applicant’s argument in Remark filed on 08/10/2022 has been fully considered and it is persuasive, such that the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the separate crushable element has a void disposed between the flange and an uppermost portion of the separate crushable element, opposite the flange, and wherein the separate crushable element undergoes plastic deformation when subject to fluid sealing contact with the enclosing member … as cited in the independent claim 43.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761